In an action to recover damages for personal injuries, etc., the defendant appeals from a judgment of the Supreme Court, Orange County (Berry, J.), entered March 26, 2003, which, upon jury verdicts on the issues of liability and damages and upon the denial of its motion pursuant to CPLR 4404, inter alia, to set aside the verdict on liability as against the weight of the evidence, is in favor of the plaintiffs and against it in the principal sum of $5,681,963.46.
Ordered that the judgment is affirmed, with costs.
For a court to conclude that a jury verdict is unsupported “by sufficient evidence as a matter of law, there must be ‘no valid line of reasoning and permissible inferences which could possibly lead rational [people] to the conclusion reached by the jury on the basis of the evidence presented at trial’ ” (Nicastro v Park, 113 AD2d 129, 132 [1985], quoting Cohen v Hallmark Cards, 45 NY2d 493, 499 [1978]). Moreover, a jury verdict will not be set aside as against the weight of the evidence unless it could not have been reached on any fair interpretation of the evidence (see Aprea v Franco, 292 AD2d 478, 479 [2002]; Nicastro v Park, supra at 134). In this case, the verdict was supported by legally sufficient evidence and was not contrary to the weight of the evidence (see Nicastro v Park, supra).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Smith, J.P., Luciano, Crane and Rivera, JJ., concur.